Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-17-00666-CV

                  IN THE INTEREST OF R.M.P. and J.A.P., Jr., Children

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-00286
                      Honorable John D. Gabriel, Jr., Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED June 13, 2018.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice